Citation Nr: 0407871	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  04-05 993	)	DATE
	)
	)


THE ISSUE

Whether the February 4, 1993, decision by the Board of 
Veterans' Appeals denying the claim for entitlement to a 
disability rating in excess of 10 percent for fistula in ano 
should be revised or reversed on the grounds of clear and 
unmistakable error.  

(The issues of entitlement to service connection for post-
traumatic stress disorder and residuals of a chest injury, an 
increased rating for postoperative residuals of fistula in 
ano, and a total disability rating based on individual 
unemployability due to service-connected disability are the 
subjects of a separate Board decision)  


REPRESENTATION

Moving party represented by:  Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The moving party served on active duty from December 1964 to 
December 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
as an original action on the motion of the moving party in 
which he alleges clear and unmistakable error (CUE) in a 
February 4, 1993, Board decision that denied a disability 
rating in excess of 10 percent for fistula in ano.  


FINDINGS OF FACT

1.  In a February 4, 1993, decision, the Board denied the 
moving party's claim of entitlement to a disability rating in 
excess of 10 percent for fistula in ano.  

2.  The moving party has not demonstrated that the facts, as 
they were known at the time of the February 4, 1993, 
decision, were not before the Board; that the Board 
incorrectly applied the extant statutory and regulatory 
provisions at the time of the February 4, 1993, decision; or 
that, but for any alleged error, the outcome of the decision 
would have been different.  


CONCLUSION OF LAW

The February 4, 1993, Board decision denying a disability 
rating in excess of 10 percent for fistula in ano was not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404, 20.1405 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
This law applies to all claims filed on or after the date of 
the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  The Act and implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

In the motion at hand, however, inasmuch as only the 
evidence, statutes, regulations, and legal precedent that 
were available to the Board at the time of its February 4, 
1993, decision may be considered in making a CUE 
determination, any claim predicated on a post-decision 
regulation promulgation does not constitute a valid claim for 
CUE.  See Livesay v. Principi,15 Vet. App. 165 (2001) 
(holding that the VCAA is not applicable to CUE matters); see 
also Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en 
banc).  Only if those statutory and regulatory provisions 
extant at the time of the Board's decision were incorrectly 
applied would there be CUE.  Hence, the motion is ready to be 
considered on the merits.  

By law and regulation, a decision by the Board is subject to 
revision on the grounds of CUE.  If evidence establishes the 
error, the prior decision shall be reversed or revised.  See 
38 U.S.C.A. § 7111.  Further, a request for revision of a 
decision of the Board based on CUE may be made at any time 
after that decision is made.  The implementing regulatory 
criteria provide, in pertinent part:  

     (a) General.  CUE is a very specific and rare kind of 
error.  It is the kind of error, of fact or of law, that, 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  
     
     (b) Record to be reviewed-
               (1) General.  Review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  
               (2) Special rule for Board decisions issued on 
or after July 21, 1992.  For a Board decision issued on or 
after July 21, 1992, the record that existed when that 
decision was made includes relevant documents possessed by 
the Department of Veterans Affairs not later than 90 days 
before such record was transferred to the Board for review in 
reaching that decision, provided that the documents could 
reasonably be expected to be part of the record.  
     
     (c) Errors that constitute clear and unmistakable error.  
To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  

     (d) Examples of situations that are not clear and 
unmistakable error-  
               (1) Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision.  
               (2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.  
               (3) Evaluation of evidence.  A disagreement as 
to how the facts were weighed or evaluated.  

     (e) Change in interpretation.  CUE does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the challenged Board decision, there has 
been a change in the interpretation of the statute or 
regulation.  See 38 C.F.R. § 20.1403; see also Fugo v. Brown, 
6 Vet. App. 40, 43 (1993); Russell, 3 Vet. App. at 314.  

The regulations also provide that the motion must set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors, of fact or law in the Board's decision; the 
legal or factual basis for such allegations; and why the 
result would have been manifestly different, but for the 
alleged error.  Non-specific allegations of failure to follow 
regulations, or failure to give due process, or any other 
general, non-specific allegations of error, are insufficient 
to satisfy the requirement of the previous sentence.  Motions 
that fail to comply with the requirements set forth in this 
paragraph shall be dismissed.  See 38 C.F.R. § 20.1404.  

CUE is defined as "the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  Review for CUE in a prior final decision must be 
based on the record and the law as it existed when that 
decision was made (emphasis added).  See Russell, 3 Vet. 
App. at 314.  .

In the Russell case, the Court propounded a three-pronged 
test for determining when there is clear and unmistakable 
error present in a prior decision.  These are:  (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed a the time of the prior adjudication in 
question.  See Russell, 3 Vet. App. at 313-14.  

Further, with respect to the first prong of the Russell test, 
the Court has held that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE.  
See Baldwin v. West, 13 Vet. App. 1, 5 (1999); Damrel v. 
Brown, 6 Vet. App. 242, 246 (1994).  Similarly, absent VA's 
commission of "a grave procedural error," see Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999), the Court has held that 
VA's breach of its duty to assist cannot form a basis for a 
claim of CUE.  See Tetro v. Gober, 14 Vet. App. 100, 109 
(2000); Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  

As to pleading CUE, there must be some degree of specificity 
as to what the alleged error is and, unless it is the kind of 
error that, if true, would be clear and unmistakable on its 
face, persuasive reasons must be given as to why one would be 
compelled to reach the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the alleged error.  See Fugo, 6 Vet. App. 
at 43-44.  If the error alleged is not the type of error 
that, if true, would be clear and unmistakable on its face, 
if the moving party is only disagreeing with how the Board 
evaluated the facts before it, if the moving party has only 
made a nonspecific allegation of a failure on the part of the 
Board to follow regulations, if the allegation is one of a 
failure on the part of VA to fulfill its duty to assist, or 
if the moving party has not expressed with specificity how 
the application of cited laws and regulations would dictate a 
"manifestly different" result, the case must be dismissed 
without prejudice because of the absence of a legally 
sufficient pleading.  See 38 U.S.C.A. §§ 501(a), 7111; 38 
C.F.R. § 20.1404(b); see also Disabled American Veterans v. 
Gober, 234 F.3d 682, 704 (Fed. Cir 2000); Luallen v. Brown, 
8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 
(1994).  

In the motion at hand, the moving party alleges CUE in the 
board's decision of February 4, 1993, which denied a 
disability rating in excess of 10 percent for fistula in ano.  
The moving party maintains that, at the time of the decision, 
the only medical opinion of record reported the moving party 
was incontinent; however, the Board relied on its own 
unsubstantiated medical opinion when it determined that the 
moving party was not incontinent because he refused to wear 
diapers, yet the only medical evidence of record found that 
the moving party had effectively no sphincter control.  
Hence, pursuant to the schedule of rating disabilities in 
effect at the time of the February 4, 1993, Board decision, 
the moving party maintains he was entitled to an increased 
rating, including a 100 percent rating due to complete loss 
of sphincter control.  

The moving party has alleged that the February 4, 1993, Board 
decision contained CUE because it ignored and failed to 
apply, or failed to correctly apply, 38 C.F.R. § 4. 114, 
Diagnostic Code 7335-7332 (1991); that is, the Board failed 
to consider a 30 percent, or greater, rating for his fistula 
in ano disability.  Under the pertinent provisions extant at 
the time of the decision, the criteria for a 30 percent 
rating required medical evidence of occasional involuntary 
bowel movements necessitating wearing of a pad.  A 60 percent 
rating was warranted if there were extensive leakage and 
fairly frequent involuntary bowel movements, and a 100 
percent rating was warranted if there were complete loss of 
sphincter control.  Id.  

The evidence at the time of the Board's February 4, 1993, 
decision consisted of the moving party's service medical 
records, multiple VA examination reports, private 
hospitalization reports, and testimony he presented before an 
RO rating officer.  In July 1983, he underwent elective 
fistula in ano excision, with sphincterotomy, performed at a 
non-VA hospital.  He tolerated the procedure well, with 
minimal blood loss during the operation.  

In the February 4, 1993, Board decision, a finding of fact 
was made that neither the medical examination of December 
1990 nor the moving party's testimony during his personal 
hearing, held at the RO before a hearing officer in August 
1991, revealed that the moving party's fistula in ano had 
progressed to the point that he must wear a pad.  The Board 
then entered a conclusion that the scheduler criteria for a 
disability rating greater than 10 percent for fistula in ano 
had not been met.  The Board included as bases for the 
decision the moving party's complaints of periodic pain and 
drainage, with periodic soiling of his underpants, and, at 
times, fecal incontinence when he has loose stools and is not 
near a bathroom.  In his personal hearing testimony, he 
related he did not use a pad, although he had once tried 
using one, but found it uncomfortable.  Objective medical 
findings on VA examination revealed normal bowel sounds; 
normal external rectal examination results, without any 
apparent soiling of underpants or of the perianal area; and 
the ampulla was empty of stool.  Further, there was a large 
defect in the external sphincter between approximately one 
and three o'clock, which was slightly tender and had 
irregular edges, but no blood on the examining fingertip.  He 
was unable, or unwilling, to voluntarily contract the 
external sphincter, so, the examiner opined it would 
certainly appear that the moving party did get fecal 
incontinence, especially when he had loose or watery stool in 
the rectum.  The examiner offered that the examination of the 
rectum did suggest the moving party had had severe surgical 
disruption of his external sphincter, and probably did have 
incontinence, at least periodically, especially when liquid 
stool was present.  The conclusion reached was that the 
moving party had some degree of disability related to his 
three previous surgeries for what sounded like fissure and/or 
fistula in ano, and the periodic fecal incontinence was 
likely to continue indefinitely.  

As to the degree of disability, which is the crux of the 
moving party's disagreement, there was evidence of record at 
the time of the Board's February 4, 1993, decision to the 
effect that manifestations of the service-connected 
postoperative fistula in ano were no more than a constant, 
slight leakage or occasional, moderate leakage, warranting no 
more than a 10 percent rating.  The medical evidence did not 
show that the moving party was using a pad, or the necessity 
of one.  The moving party testified he had tried using a pad, 
but found it uncomfortable, so he did not wear one, which 
suggests that the wearing of a pad was not a necessity for 
his occasional leakage.  Medical findings noted he was 
unable, or unwilling (emphasis added), to voluntarily 
contract the external sphincter, but there was no objective 
medical evidence that he had complete loss of sphincter 
control.  His underpants were free of soiling and he 
testified he did not have leakage at night or soil the 
bedding, and he did not use a pad.  The fact that there is 
some testimony by the moving party that his leakage was more 
severe, or that he had used alternate methods to deal with 
his leakage, rather than the use of a pad, do not, ipso 
facto, mean that that evidence is equal in weight to medical 
evidence against the claim so as to place the evidence in 
relative equipoise.  In this regard, the Board had placed 
more probative weight on the objective medical findings than 
the self-serving, unsupported allegations made by the moving 
party.  A disagreement as to how the facts were weighed or 
evaluated cannot constitute CUE.  See 38 C.F.R. § 20.1403(d); 
see also Baldwin, 13 Vet. App. at 5; Damrel, 6 Vet. App. at 
246.  

For the reasons indicated, the Board finds that the evidence 
does not demonstrate that there was error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  There is no indication that the correct facts, 
as they were known at the time, were not before the Board, or 
that the statutory or regulatory provisions extant at the 
time of the Board's February4, 1993, decision 


were incorrectly applied.  See 38 C.F.R. § 201403(a); see 
also Russell.  As such, the Board's February 4, 1993, 
decision was not clearly and unmistakably erroneous.  


ORDER

The motion to revise or reverse the Board's February 4, 1993, 
decision is denied.  



                       
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



